Title: December 3. Tuesday.
From: Adams, John
To: 


       Visited Mr. Brantzen Hotel de la Chine. Mr. Brantzen asked me, how We went on. I told him We had come to a full Stop, by signing and sealing the Preliminaries, on the 30. of November. I told him that We had been very industrious, having been at it, forenoon, Afternoon and Evening, ever since my Arrival, either with one another or with the English Gentlemen.
       He asked if it was definitive and seperate? I said by no Means. They were only Articles to be inserted in the definitive Treaty. He asked if there was to be any Truce, or Armistice in the mean time? I said again by no means.
       He then said that he believed, France and England had agreed too. That the C. de Vergennes’s Son was gone to England with Mr. De Rayneval; but he believed the Spaniards had not yet agreed. And the Dutch were yet a great Way off, and had agreed upon Nothing. They had had several Conferences. At the first, he had informed Mr. Fits-herbert, that their H. Mightinesses insisted upon the Freedom of Navigation as a Preliminary and a Sine qua non. Mr. Fitsherbert had communicated this to his Court, but the Answer received was that his Court did not approve of conceeding this as a Sine qua non, but choose to have all the Demands of their H.M. stated together. Mr. Brantzen answered that his Instructions were, not to enter into any Conferences, upon other Points untill this was agreed to. That it was the Intention of the British Court to agree to this. That he could not consider any Changes in the Ministry as making any Alteration, they were all Ministers of the same King and Servants of the same Nation. That Mr. Fox when he was Secretary of State, by his Letter to the Russian Minister, had declared the Intention of the King to consent to the Freedom of Navigation &c.
       Mr. Brantzen said, however, that he had in his private Capacity and without compromising his Ministerial Character, entered into Explanations with Mr. Fitsherbert, and had told him that he should insist upon 3 Points, the Freedom of Navigation, the Restitution of Territories in the East and West Indies, and Compensation for Damages. The two first Points could not be disputed, and the 3d. ought not, for the War against them had been unjust, the Pretences for it were groundless, their Accession to the armed Neutrality must now be admitted, even by Britains Accession to it, to have been an illegitimate Cause of War, and the Project of a Treaty with America, could not be seriously pretended to be a just Cause of War. And Many Members of Parliament, had in the time of it, declared the War unjust, and some of those Members were now Ministers. Even the Prime Minister, My Lord Shelburne himself had freely declared the War unjust in the House of Peers, and if the War was unjust, the Damages and Injustice ought to be repaired.
       
       Mr. Fitsherbert said, that there was no Precedent of Compensation for Damages in a Treaty of Peace.
       Mr. Brantzen begged his Pardon and thought there had been Instances. One Example in particular which the English themselves had set against the Dutch which just then came into his Head. Cromwell had demanded Compensation of them, and they had agreed, as now appears by the Treaty, to pay an hundred thousand Pounds Sterling as a Compensation.
       Mr. Brantzen was not furnished with a full Account of all the Losses of Individuals and therefore could not precisely say, what the Amount would be. That perhaps they might not insist upon prompt Payment, nor upon a stated Sum, but might leave both the Sum and Time of Payment to be ascertained by Commissioners at their Leisure after the Peace.
       I observed to him that We intended to write to Mr. Dana and send him a Copy of our Preliminaries that he might commence his Negotiations with the neutral Powers, and if he succeeded We could then make common Cause with Holland, and insist on an Article to secure the Freedom of Navigation. This Idea he received with great Pleasure, and said he would write about it to the States. Upon this I asked him, with whom, he and the other Dutch Ministers abroad, held their Correspondence? He answered that the Secretary Fagel was properly speaking the Minister of foreign Affairs. That their principal Correspondence was with him: but that they had a Correspondence with the Grand Pensionary Bleiswick too. That the Letters received by the Secretary, were laid before the Besogne Secrete, or Committee of Secrecy. This Committee consisted of so many Members, one at least for each Province, that it was very difficult to keep any Thing secret. Foreign Ministers were very inquisitive, and the Duke de la Vauguion would be likely to get at it. So that if they had any Thing to write which they wished Secreeted, they wrote it to the G. Pensionary who is not obliged to lay before the States Letters entire. He selects such Parts as he judges proper and prints them to be taken ad Referendum, and laid before the Regencies of the Cities. That they had sometimes a little Diffidence of this Court, (quelque Mefiance) for this Court was very fine, (diablement fin) and when this happened, they wrote to the G. Pensionary, that it might not be communicated to the french Minister and consequently to his Court. These People are vastly profound. They will not favour the Spaniards in obtaining the Floridas. They will play England against Spain and Spain against England, England against you and you against England, and all of you against Us and Us  against all of you, according to their own Schemes and Interests. They are closely buttoned up about Gibraltar, and as to Jamaica, they wont favour Spain in that View. I expect they will get their own affair arranged, and then advise England to agree to the Freedom of Navigation and a Restitution of Territory and then advise Us to be easy about Compensation. Thus Mr. Brantzen.
       I next visited Mr. Jay to talk about writing to Mr. Dana and communicating to the neutral Powers the Preliminary Articles. Mr. Jay says that Mr. Oswald is very anxious, that his Court should do that —and he has been writing to the Ministry to perswade them to it.
       Had a long Conversation with Mr. Jay about the manner of settling the Western Lands. This I cannot now detail.
       Went next to Mr. Lawrens, upon the Subject of writing to Mr. Dana, and found him full in my Sentiments. And at my return found answers from Dr. Franklin and Mr. Laurens to the Letters I wrote them, both agreeing, that this is the critical Moment for Dana to commence his Negotiations. Dr. Franklin promises to have an authentic Copy made to send to Mr. Dana.
       In the Evening many Gentlemen came in, among the rest Mr. Bourse, the Agent of the Dutch East India Company, who expressed a good deal of Anxiety about their Negotiation and feared they should not have Justice in the East Indies.
      